Citation Nr: 0722076	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of the 
removal of a pterygium of the right eye.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to a compensable rating for sarcoidosis, 
pulmonary arrested.

4.  Entitlement to an increased rating for sarcoidosis, lymph 
nodes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In the April 1993 
rating decision, the RO denied the veteran's claims of 
entitlement to a compensable rating for his residuals of the 
removal of a pterygium of the right eye and to TDIU.  In the 
latter rating decision, the RO denied his claims for 
increased ratings for his sarcoidosis, pulmonary arrested, 
and for his sarcoidosis of the lymph nodes.  

When this matter was initially before the Board in March 
1996, the Board denied his residuals of the removal of a 
pterygium of the right eye and TDIU claims.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (presently known as the United States Court 
of Appeals for Veterans Claims (Court)).  In an October 1997 
order, the Court granted the parties' joint motion for 
remand, vacating the Board's March 1996 decision and 
remanding the case for compliance with the terms of the joint 
motion.

When this case was before the Board in October 1998, the 
Board again denied his residuals of the removal of a 
pterygium of the right eye and TDIU claims.  In a January 
1999 decision, however, the Board vacated the October 1998 
decision, on the basis that the denials had been ordered 
based on an incomplete record, violating the veteran's right 
to due process.  Specifically, records referred to by the 
veteran in a March 1993 statement had not been obtained.  In 
March 1999, the Board remanded these claims for further 
development.

When this case was before the Board in February 2000, his 
residuals of the removal of a pterygium of the right eye and 
TDIU claims were again remanded to accomplish additional 
development.  

In a November 2000 decision, the Board again denied both of 
the claims.  The veteran appealed the Board's November 2000 
decision to the Court, which in a July 2001 order, granted 
the appellee's motion for remand and stay of proceedings, 
vacating the Board's November 2000 decision and remanding the 
case for compliance with the terms of the motion.

When this matter was again before the Board in May 2002, it 
was remanded to honor the veteran's request to testify at a 
hearing held before a Veterans Law Judge at the local VA 
office; that hearing was conducted in September 2002.  

In June 2003 and April 2005, the Board again remanded the 
case to accomplish  further development.  

In September 2006, this case was remanded in light of the 
veteran's request to testify at another Board hearing, which 
was held by video conference in April 2007 before the 
undersigned Acting Veterans Law Judge.  

In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In May 2007, the veteran submitted additional pertinent 
evidence that was accompanied by a waiver of initial RO 
consideration.  That evidence will be considered by the Board 
in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although this matter has been before the Board on ten prior 
occasions, because of the complex and conflicting medical 
evidence of record, further development is required for the 
veteran's claim of entitlement to a compensable rating for 
his residuals of the removal of a pterygium of the right eye.  
Because his TDIU claim is inextricably intertwined with that 
issue, and given some of the recent legal issues that have 
arisen, that claim must also be remanded.

In light of the complex factual and procedural background 
involved in this case, the Board finds that a discussion of 
the relevant facts is necessary.  

The service medical records show that the veteran had a 
pterygium surgically removed from the right eye in August 
1951 and in February 1952.  In a July 1954 rating decision, 
the RO granted service connection for residuals of the 
removal of a pterygium of the right eye and assigned the 
current noncompensable evaluation, effective February 27, 
1954.

In a May 1984 fee-basis VA examination report, the veteran 
indicated that his visual acuity was less in his right than 
his left eye and that the impaired right eye vision had been 
"particularly bad" since the pterygium was removed in 1952.  
The examiner noted that the veteran had a history of 
pulmonary sarcoidosis but no history of ocular involvement.  
The physician diagnosed the veteran as having decreased 
vision in the right eye that was probably due to some mild 
amblyopia, "plus distortion from the pterygium removal."

A November 1992 report from Dr. Chuck Stevenson reflects that 
he examined the veteran in October 1992 and that the veteran 
reported that he was unable to renew his commercial truck 
driver's license due to the decreased vision in the right 
eye.  Dr. Stevenson stated that the veteran's best vision in 
the right eye was 20/400, which he attributed to the 
veteran's extrophia; he explained that extrophia "means that 
the eye turns out and does not obtain any vision."  He added 
that the veteran also had a cataract that limited his vision, 
and that his corrected vision was 20/300 for his right eye 
and 20/20 for his left eye.  

In March 1993, the veteran was afforded a formal VA visual 
examination.  The physician noted the veteran's history of 
removal of a pterygium of the right eye.  The examination 
revealed that his intraocular pressure was normal and that he 
had a cornea scar secondary to the "previous pterygium."  
Testing disclosed that the veteran had increased astigmatism 
of the right eye.  His best visual acuity in his right eye 
was 20/100 and the examiner stated that the decreased acuity 
was partially due to cornea scarring.  The examiner 
commented, "I believe corneal scarring contributes to about 
20/40 acuity, no etiology found for further decrease in 
acuity."  

In June 1994, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  He maintained that his 
decreased vision in the right eye was due to the in-service 
surgeries for the right pterygium and reported that his right 
eye vision worsened after his surgeries.  

In an August 1994 statement, Dr. Stevenson reported that the 
veteran's best vision obtainable in the right eye was 20/300 
and 20/25 for his left eye.  The examiner added that the 
veteran had a cataract in the right eye and an old pterygium 
scar on the right cornea.  

In a July 1996 statement, Dr. Stevenson indicated that a 
visual examination conducted that month revealed that the 
best vision obtainable in the right eye remained 20/300 and 
in the left eye was 20/25.  He reiterated that the veteran 
had and an old pterygium scar on the right cornea and stated 
that the veteran was amblyopic in his right eye.  

In separate August 1998 statements, the veteran's former 
employer, as well as a potential employer, indicated that 
they could not employ the veteran as a truck driver because 
he was unable to pass the vision examination that was 
required for a commercial driver's license.

In May 1999, the veteran was afforded another formal VA eye 
examination.  At the outset of his report, the physician 
stated that he had reviewed the veteran's records and noted 
his history of two right eye surgeries to remove a pterygium.  
The examination revealed that his best visual acuity was 
20/200 in the right eye and 20/20 in the left eye.  There was 
a pterygium scar measuring 2.5 millimeters "onto the nasal 
aspect of the cornea, no scar tissue in line of sight."  The 
physician reported that the pterygium was not responsible for 
decreased visual acuity secondary to scar tissue.  Although 
he added that it was possible that part of the decrease in 
right eye visual acuity was attributable to high astigmatism 
secondary to pterygium, without offering any explanation, the 
examiner stated that he believed that the veteran could see 
better in his right eye than he reported.  

An August 2001 outpatient record prepared by the veteran's 
treating VA physician states that she suspected that the 
veteran might have glaucoma.  She also diagnosed him as 
having "pterygium/scars from old pterygium" and cataracts.  
The examiner added that she was unable to explain his right 
eye visual acuity.

In September 2002, the veteran testified at a hearing held 
before a Veterans Law Judge.  During the proceeding, he 
reported he was no longer able to work as a truck driver 
because he was unable to maintain his commercial driver's 
license due to his impaired right eye visual acuity.  He 
acknowledged that he continued to drive "a little bit," but 
stated that a friend drove him to the hearing.  The veteran 
further testified that his treating VA physician at the VA 
eye clinic, who drafted the August 2001 outpatient entry, 
told him that his vision problems might be related to his 
sarcoidosis.

A January 2004 VA eye examination report notes that the 
veteran was initially diagnosed as having glaucoma in 2002.  
The examiner acknowledged the veteran's report that his right 
eye vision loss was due to his sarcoidosis.  Based on his 
examination of the veteran and the results of diagnostic 
testing, the examiner stated that the etiology of decreased 
right eye visual acuity was unclear.  He noted that the 
veteran had a pterygium scar, right nasal cornea, which was 
reportedly secondary to the in-service surgery.  With regard 
to his sarcoidosis, the examiner indicated that there was no 
evidence that the veteran had sarcoid eye disease in his 
right eye and that his glaucoma was not related to his 
pterygium.

In April 2004, the veteran was afforded a VA lymphatic 
disorders examination.  The examiner discussed the veteran's 
pertinent history and noted that the veteran denied having 
any specific respiratory symptoms and complained of no other 
problems other than pain in the area under his right shoulder 
blade of many years duration.  The diagnosis was sarcoidosis 
affecting tonsils and mild hilar adenopathy, both of which 
have resolved.

In January 2006, the veteran was afforded another VA eye 
examination.  The report reflects findings of the veteran's 
bilateral visual acuity.  Notwithstanding the Board's April 
2005 remand instructions, however, the examiner did not 
specify the nature and extent of the veteran's eye impairment 
attributable to his service-connected residuals of the 
removal of a pterygium of the right eye versus the nature and 
extent of eye impairment not related to the service-connected 
disability.  

Numerous notations in VA outpatient treatment records, dated 
in the early 2000s, reflect examiners' impressions that they 
could not explain the veteran's right eye vision loss of long 
standing and that he was "functionally monocular."

In April 2007, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  During the 
proceeding, he reported he had virtually no right eye vision 
and attributed the condition to his service-connected 
residuals of the removal of a pterygium of the right eye, 
including the residual scarring.  He also reported that his 
diminished right eye vision was caused by his service-
connected sarcoidosis, and reiterated that he was no longer 
able to work because he was unable to obtain a commercial 
driver's license due to his service-connected eye disability.  
In addition, his representative termed "curious" that the 
veteran had cataracts on his right eye only and maintained 
that there might be a relationship between that disorder and 
his service-connected residuals of the removal of a pterygium 
of the right eye and requested that VA obtain a medical 
opinion that addresses this question.  

As to his ability to drive, at the hearing the veteran 
acknowledged that he was still able to operate a motor 
vehicle, but stated that his ability to do so was compromised 
due to his right eye problems.  He also pointed out that he 
was not diagnosed as having glaucoma until 2002, many years 
after he was forced to stop working due to his right eye 
vision problems.  With respect to his TDIU claim, he also 
cited his recently service-connected bilateral hearing loss, 
which he asserted contributed to his inability to operate a 
truck; in a November 2006 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
20 percent rating, effective March 10, 2006.  

At the proceeding, the veteran also testified that he was 
examined by VA in February 2007.  Although his representative 
acknowledged it was unclear whether the evaluation was a 
formal VA examination, the undersigned Acting Veterans Law 
Judge agreed to hold the record open for 30 days.  Shortly 
thereafter, the veteran submitted, accompanied by a waiver of 
initial RO consideration, additional VA medical records, 
dated to February 2007, and additional private medical 
records and reports, dated to April 2007.

Finally, during the hearing, the veteran also asserted that 
he had blood, heart and leg conditions that were secondary to 
his service-connected sarcoidosis disabilities.

Among the newly submitted evidence is an April 2007 private 
medical report prepared by Dr. Lee Mullis of the Mullis Eye 
Institute.  Dr. Mullis stated that he had treated the veteran 
since October 2001, and that on his initial visit, the 
veteran had visual acuity to light perception in his right 
eye and 20/25 in his left eye.  He also stated that he had 
significantly reduced field of vision in his right eye.  The 
examiner noted the veteran's in-service eye surgeries as well 
as his history of sarcoidosis.  Dr. Mullis reported that the 
veteran's right eye vision loss was probably due to central 
retinal artery occlusion (CRAO), but added that the 
discomfort he experienced could be related to his 
sarcoidosis.  The ophthalmologist further indicated that his 
recurrent pterygium could cause significant astigmatism that 
caused "distorted vision."  While reiterating that the 
major cause of his decreased vision in his right eye appeared 
to be from an old CRAO, Dr. Mullis added, "Whether this 
disability is directly or indirectly related to his 
Sarcoidosis is impossible to say as it was before my initial 
evaluation of him."  In this regard, he stated, 
"Sarcoidosis is an inflammatory disease that affects the 
lungs, skin, eyes and bones."  Dr. Mullis also noted that 
due to his limited visual acuity and peripheral field of 
vision loss, he was unemployable as a truck driver.

After considering the facts set forth above, the Board 
concludes that development is required in order to satisfy 
VA's obligations under the VCAA, as will be explained below.

Under the law, the Board is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, examiners have 
characterized the veteran as "functionally monocular," but 
the relationship between the veteran's service-connected 
residuals of the removal of a pterygium of the right eye, 
with apparent residual cornea scarring, and any astigmatism 
or right eye cataracts, is unclear.  Equally unclear is 
whether the veteran's diminished right eye visual acuity was 
caused or aggravated by his service-connected sarcoidosis.  
Further, given that the veteran was diagnosed as having 
glaucoma in 2002, it is also unclear whether that condition 
was caused or aggravated by his service-connected eye and 
sarcoidosis disabilities.

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry, 
i.e., the nature and extent of the veteran's impaired vision 
that is related to service or to a service-connected 
disability, i.e., his residuals of the removal of a pterygium 
of the right eye and/or his sarcoidosis, as opposed to 
symptomatology from any disability not the result of service 
connected disability.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, it is incumbent on the Board to remand this 
matter to supplement the record prior to adjudicating these 
claims.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Colvin v. Derwinski, 1 Vet. App. at 175; see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

The Board concludes that, on remand, a VA ophthalmologist 
must comment on the extent, severity and manifestations of 
the veteran's residuals of the removal of a ptergium of the 
right eye, to specifically include the impact the impact of 
any corneal scarring on his visual acuity.  The examiner must 
also address whether there is a relationship between the 
service-connected right eye disability and any other eye 
disorder, to specifically include astigmatism, cataracts and 
glaucoma.  The ophthalmologist must also discuss whether 
there is any relationship between the veteran's service-
connected sarcoidosis and his impaired visual acuity.

Further, in this case, as the parties agreed in their October 
1997 joint motion for remand that the Court granted later 
that month, which vacated the Board's March 1996 decision, 
the veteran has argued that because of his right eye 
impairment, he warrants a higher rating, on either a 
schedular or an extraschedular basis.  Similarly, the parties 
agreed that he also sought a TDIU on these alternate bases.  

Under 38 C.F.R. § 3.321(b)(1) (2006), an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  

Similarly, 38 C.F.R. § 4.16(b) (2006) provides that it is 
established VA policy that all veterans who are unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated as totally 
disabled.  If the veteran's disabilities fail to meet the 
criteria set forth in 38 C.F.R. § 4.16(a), the rating board 
must refer the matter to the Director of Compensation and 
Pension Services for consideration of assignment of a TDIU on 
an extraschedular basis.  Here, the veteran's service 
connected disabilities are bilateral hearing loss, rated as 
20 percent disabling; tinnitus, rated as 10 percent 
disabling; sarcoidosis of the lymph nodes, rated as 10 
percent disabling; and residuals of the removal of a 
pterygium of the right eye and sarcoidosis, pulmonary 
arrested, each evaluated as 10 percent disabling.  The 
combined schedular rating for his service-connected 
disabilities is currently 40 percent.  Therefore, the minimum 
percentage requirements for a TDIU set forth in 38 C.F.R. 
§ 4.16(a) are currently not met.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1995).  Further, in Bowling v. Principi, 15 Vet. App. 1, 10 
(2001), the Court, citing its decision in Floyd, similarly 
held that the Board cannot award a TDIU under 38 C.F.R. 
§ 4.16(b) in the first instance because that regulation 
requires that the RO first submit the claim to the Director 
of the Compensation and Pension Service for extraschedular 
consideration.  In this case, the RO did not submit the 
veteran's claim for an increased rating for his residuals of 
the removal of a pterygium of the right eye, or to a TDIU, 
for extraschedular consideration.  In light of the above, on 
remand, the RO should reconsider that determination.

With regard to his TDIU claim, the Board acknowledges that at 
the April 2007 hearing, the veteran raised claims of service 
connection for blood, heart and leg conditions on the basis 
that they were secondary to his service-connected sarcoidosis 
disabilities.  Although newly raised informal claims are 
generally referred to the RO for appropriate action, here the 
Board notes that resolution of the service connection claims 
could impact upon VA's consideration of his TDIU claim, to 
include whether his disabilities satisfy the requirements set 
forth in 38 C.F.R. § 4.16(a).  As such, the Board finds that, 
because the claims are inextricably intertwined with his TDIU 
claim, they must be considered together, and thus a decision 
by the Board on the veteran's TDIU claim would at this point 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Indeed, the Board observes that, if increased ratings are 
granted for the veteran's service-connected eye or 
sarcoidosis disabilities, and/or service connection is 
established for a blood, heart or leg condition, depending on 
the evaluation(s) assigned, the TDIU claim may be rendered 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

Finally, as to his sarcoidosis claims, in an August 2005 
rating decision, the RO denied the veteran's claims seeking 
higher ratings for his sarcoidosis, pulmonary arrested, and 
his sarcoidosis of the lymph nodes.  In a December 2005 
statement, the veteran's attorney challenged these 
determinations.  The Board accepts the veteran's attorney's 
December 2005 communications as a Notice of Disagreement 
(NOD) pursuant to 38 C.F.R. § 20.201 (2006).  To date, the RO 
has not issued the veteran a Statement of the Case (SOC) with 
respect to these claims.  Under the circumstances, the Board 
has no discretion and is obliged to remand the claims to the 
RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical 
records, dated since February 2007.  In 
doing so, the AMC must clarify whether 
the veteran had a formal VA eye 
examination in February 2007.  The AMC 
must also attempt to associate with the 
claims folder records of the veteran's 
care by Dr. Lee Mullis of the Mullis Eye 
Institute, dated since October 2001.  The 
aid of the veteran and his representative 
in identifying and securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that should be documented in the 
claims file and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination, 
to be conducted by an ophthalmologist.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND, and acknowledges the review in 
his or her report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history as stated above.  All 
appropriate tests and studies should be 
conducted and all clinical findings 
should reported in detail.  

The examiner should specify what eye 
impairment is attributable to the 
pterygium removal, distinguishing that 
disability from any disability not the 
result of service connected disability.  

The examiner must comment on the nature 
and extent of the residuals of the 
removal of a pterygium of the right eye, 
to include whether he has cornea scarring 
due to the condition.  The examiner must 
also address whether it is at least as 
likely as not that the veteran has or had 
astigmatism, cataracts and/or glaucoma 
that was caused or aggravated by his 
residuals of the removal of a pterygium 
of the right eye.  

Alternatively, the examiner must comment 
as to whether it is at least as likely as 
not that the veteran has any eye 
impairment that was caused or aggravated 
by his service-connected sarcoidosis 
disorders, to specifically include 
astigmatism, cataracts and/or glaucoma.

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected residuals of 
the removal of a pterygium of the right 
eye, bilateral hearing loss, tinnitus, 
sarcoidosis, pulmonary arrested and 
sarcoidosis of the lymph nodes, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  Arrange for a separate VA examination 
or examinations by an appropriate VA 
examiner or examiners to determine the 
nature and etiology of any blood, heart 
or leg conditions found to be present.  
If a blood, heart or leg disability is 
diagnosed, the examiner must opine as to 
whether it is at least as likely as not 
related to service, and in particular, 
whether it was caused or aggravated by 
his service-connected sarcoidosis 
disorders or any other service-connected 
disability.  Additionally, if any blood, 
heart or leg disability is diagnosed, an 
opinion must be rendered as to whether 
such disability or disabilities, either 
alone or in conjunction with the 
veteran's service-connected residuals of 
the removal of a pterygium of the right 
eye, bilateral hearing loss, tinnitus, 
sarcoidosis, pulmonary arrested and 
sarcoidosis of the lymph nodes render the 
veteran unable to secure or follow a 
substantially gainful occupation.  All 
opinions must be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder, must be 
reviewed in conjunction with the 
examination.

4.  The AMC must issue the veteran an SOC 
regarding his claims seeking increased 
ratings for his sarcoidosis, pulmonary 
arrested, and his sarcoidosis of the 
lymph nodes, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on the 
issues.

5.  Thereafter, the AMC should adjudicate 
the veteran's claims of service 
connection for blood, heart or leg 
disabilities, and readjudicate his 
residuals of the removal of a pterygium 
of the right eye and TDIU claims.  In 
doing so, the AMC must consider whether 
to refer his residuals of the removal of 
a pterygium of the right eye and TDIU 
claims to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Services for consideration of 
assignment of extra-schedular 
evaluations.

6.  If any benefit sought on appeal is 
not granted in full, the RO should issue 
the veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




	                         
__________________________________________
	                                                    ERIC S. 
LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


